Case 5:20-cv-01010-DOC-DFM Document 10 Filed 12/02/20 Page 1 of 4 Page ID #:215




                         UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                               EASTERN DIVISION



  SHIKEB SADDOZAI,                            No. ED CV 20-01010-DOC (DFM)

            Plaintiff,                        ORDER DISMISSING ACTION FOR
                                              FAILURE TO PROSECUTE
               v.

  P. BIRDSONG et al.,

            Defendants.


                                      BACKGROUND
        In May 2020, state prisoner Shikeb Saddozai (“Plaintiff”) filed a pro se
  civil rights Complaint pursuant to 42 U.S.C. § 1983. See Dkt. 1. On August 21,
  the Magistrate Judge screened the Complaint and dismissed it with leave to
  amend. See Dkt. 7. Plaintiff was ordered, within thirty-five (35) days, to either
  stand on the Complaint or file a First Amended Complaint. See id. at 8.
  Plaintiff was expressly warned that failure to act would result in dismissal for
  failure to prosecute. See id. at 9. Plaintiff requested an extension of time, see
  Dkt. 8, which the Court granted, see Dkt. 9. The deadline has passed, and
  Plaintiff has not filed anything.
                                      DISCUSSION
        District courts have the inherent power to achieve the orderly and
  expeditious disposition of cases by dismissing actions under Federal Rule of
Case 5:20-cv-01010-DOC-DFM Document 10 Filed 12/02/20 Page 2 of 4 Page ID #:216




  Civil Procedure 41(b) for failure to prosecute and failure to comply with a
  court order. See Link v. Wabash R.R., 370 U.S. 626, 629-31 (1962). This
  applies to pro se litigants as well, who are expected to comply with the same
  procedural standards as represented litigants. See Ghazali v. Moran, 46 F.3d
  52, 54 (9th Cir. 1995) (“Although we construe pleadings liberally in their favor,
  pro se litigants are bound by the rules of procedure.”); L.R. 83-2.2.3 (“Any
  person appearing pro se is required to comply with these Local Rules, and with
  the F.R.Civ.P.”).
        In Carey v. King, 856 F.2d 1439 (9th Cir. 1988), the Ninth Circuit cited
  the following factors as relevant to the Court’s determination whether to
  dismiss an action for failure to prosecute: “(1) the public’s interest in
  expeditious resolution of litigation; (2) the court’s need to manage its docket;
  (3) the risk of prejudice to the defendants; (4) the public policy favoring
  disposition of cases on their merits, and (5) the availability of less drastic
  sanctions.” Id. at 1440.
        Here, the first and second factor favor dismissal. See Yourish v. Cal.
  Amplifier, 191 F.3d 983, 990 (9th Cir. 1999) (“[T]he public’s interest in
  expeditious resolution of litigation always favors dismissal.”). Plaintiff has
  failed to respond to the Court’s order or seek an extension. Plaintiff’s conduct
  hinders the Court’s ability to move this case toward disposition and indicates
  that he does not intend to litigate this action diligently.
        The third factor weighs in favor of dismissal. A rebuttable presumption
  of prejudice to the defendant arises when there is a failure to prosecute
  diligently. See In re Eisen, 31 F.3d 1447, 1452-53 (9th Cir. 1994). That
  presumption may be rebutted where a plaintiff proffers an excuse for delay.
  Plaintiff has failed to offer any excuse or reason for his failure to respond by
  the deadline. Plaintiff’s unnecessary delay “inherently increases the risk that



                                            2
Case 5:20-cv-01010-DOC-DFM Document 10 Filed 12/02/20 Page 3 of 4 Page ID #:217




  witnesses’ memories will fade and evidence will become stale.” Pagtalunan v.
  Galaza, 291 F.3d 639, 643 (9th Cir. 2002).
        The fourth factor generally weighs against dismissal; however, it
  assumes that a litigant has complied with the statutory obligations imposed
  under Rule 11(b) and has manifested a diligent desire to prosecute his or her
  claims. See In re Phenylpropanolamine (PPA) Prods. Liab. Litig., 460 F.3d
  1217, 1228 (9th Cir. 2006) (“[T]his factor lends little support to a party whose
  responsibility it is to move a case toward disposition on the merits but whose
  conduct impedes progress in that direction.”) (citation and internal quotation
  marks omitted). Where, as here, the prisoner-plaintiff has failed to respond to a
  valid Court order, the fourth factor favors dismissal.
        Finally, the fifth factor, the availability of less drastic sanctions, weighs
  in favor of dismissal where, as here, the Court explicitly warned Plaintiff of the
  need to file a response, lest this action be dismissed for failure to prosecute. See
  Ferdik v. Bonzelet, 963 F.2d 1258, 1263 (9th Cir. 1992) (“[A] district court’s
  warning to a party that his or her failure to obey the court’s order will result in
  dismissal can satisfy the ‘consideration of alternatives’ requirement.”); Malone
  v. U.S. Postal Serv., 833 F.2d 128, 132-33 (9th Cir. 1987) (same, collecting
  cases).
        Taking all the factors into account, the Court finds that dismissal of this
  action without prejudice is required.
  ///
  ///
  ///
  ///
  ///
  ///
  ///


                                           3
Case 5:20-cv-01010-DOC-DFM Document 10 Filed 12/02/20 Page 4 of 4 Page ID #:218




                                  CONCLUSION
       This matter is dismissed without prejudice for failure to prosecute.
  Judgment shall be entered accordingly.



  Date: December 2, 2020                       ___________________________
                                               DAVID O. CARTER
                                               United States District Judge

  Presented by:


  ___________________________
  DOUGLAS F. MCCORMICK
  United States Magistrate Judge




                                           4
